DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  because it doesn’t spell out at least once that what is CoBot stands for since used abbreviation.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: it doesn’t provide any description or doesn’t define what is CoBoT?  Spec only recites using example [0039 (e.g., macro brain and micro brain…). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 6, the phrase implement macro brain to perform…renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further claim language is unclear and vague that what is intent to achieve using macro brain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)s 1-6, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vane et al USPN 7,644,048 in view of Colgate et al USPN 5,952,796. 
Regarding claims 1, 16 and 18
Colgate et al teaches 
a functional and non-functional requirements extractor, executed by at least one hardware processor, to extract, based on at least one domain-specific natural language processing model, at least one CoBot requirement that includes at least one of a functional requirement, a non-functional requirement, an intent, a flow, or a constraint from a requirement specification for a CoBot that is to be implemented (column 2, line 42, according to another aspect of the present invention, the code to accept the request can include code to implement an applicability function for determining if the receiving cobot can solve the discrete problem. According to yet another aspect of the invention, the code to determine whether a utility function associated with the plan to solve the discrete problem meets a threshold is based on a confidence score. According to another aspect of the present invention, the code to determine whether a utility function associated with a discrete problem meets a threshold includes implementing at least one, and in some embodiments, at least two of the following functions: a critic function, a goal function, and an applicability function. According to yet another aspect of the present invention, the processor-readable software code can be configured to implement a critic function. According to this exemplary embodiment, the critic function may be configured to determine the status of the plan based on a predetermined schedule uniquely associated with that plan) and (column 12, line 44, FIG. 8 shows a flow chart of a plan selection algorithm according to an exemplary embodiment of the present invention. FIG. 8 shows steps that may be performed within the "select plan n+1" block 630 or its equivalent (i.e., in embodiments that do not use a counter to select the next plan). According to this embodiment of the invention, the cobot may be configured to select a plan based on any acceptable methodology, e.g., a counter, a scoring system, randomly, etc., step 810, and may be configured to assign state variables in a model. The state variables are variables that may represent an external or environmental state and are used by the cobot to model the problem. The external state may be a physical or a conceptual state. Examples of physical states include measurable quantities such as location, time, temperature, etc., while conceptual states may include happiness, political unrest, or any other conceptual parameter. These conceptual parameters may be quantified by using one or more functions including one or more physical parameters that are input into a model to provide a quantification of the conceptual parameter. Thus, conceptual states may be determined based on transformations that may take place in, for example, the belief module or in the model itself, for example. These state variables may be based, at least in part on sensor data provided by sensors that provide input into the cobot either directly, via the I/O interface, or indirectly via other cobots or via some other communications channel. These state variables may also be implied by the request to the cobot. An implied state variable may include a variable that is the natural consequence of implementing a plan or a particular aspect of a plan. This may be, for example, the consumption of fuel due to the movement of a plane, a ship, or a vehicle);
a workflow generator, executed by the at least one hardware processor, to generate, based on application of a CoBot description language to the at least one CoBot requirement, a CoBot workflow that specifies a plurality of tasks to be performed by the CoBot (column 9, line 30, FIGS. 6 and 7 show exemplary flow charts of a process that can be carried out by a cobot according to an exemplary embodiment of the present invention. As shown in FIG. 6, a cobot may receive a request, step 610. After the request has been received, the cobot may determine whether or not to accept the request as indicated in decision block 620. Whether or not the request is accepted may be dependent on whether or not the problem associated with the request is correlated with an applicability function. According to an exemplary embodiment of the invention, a cobot may be configured to match a request solely with the cobot's functionality and for which resources the cobot is configured to plan. Each cobot may further be configured to qualify a request with an applicability function. This applicability function may be configured to integrate sensed information in block 950 of FIG. 9, for example, to determine if the cobot may be used. Applicability functions may be configured to indicate a degree of confidence associated with the cobot's model and a degree of appropriateness based on the request and the problem associated with the request. If the request is not accepted, then the cobot's algorithm may be stopped as shown by termination 650. If the request is accepted, a plan may be selected 630. According to one embodiment, the plans may be listed in a predetermined order and a plan n=0 may be selected. While a type of a counter is used to select particular plans, it should be understood that this is just one way of determining which plans to select to determine if they meet a threshold level of utility for a particular function. For example, according to an exemplary embodiment of the present invention, the plans may be reordered based on previous success in addressing a particular request. Therefore, the list may be configured to be dynamically updated to improve the processing speed of the system. After the plan has been selected, an outcome may be computed, step 632. This outcome may be computed, step 632, based on any function that can asses or weight the result and convert that into a quantity. The particular function that is used in connection with the computation of the outcome step 632 is not critical to the present invention. The cobot may be configured to determine if a utility function is greater than a threshold ("TH") as illustrated by decision block 640); 
 a goal-oriented human versus agent analyzer, executed by the at least one hardware processor, to determine, for each of the tasks of the CoBot workflow, whether the task is to be performed by a bot or by a human (column 2, line 43, according to another aspect of the present invention, the code to accept the request can include code to implement an applicability function for determining if the receiving cobot can solve the discrete problem. According to yet another aspect of the invention, the code to determine whether a utility function associated with the plan to solve the discrete problem meets a threshold is based on a confidence score. According to another aspect of the present invention, the code to determine whether a utility function associated with a discrete problem meets a threshold includes implementing at least one, and in some embodiments, at least two of the following functions: a critic function, a goal function, and an applicability function. According to yet another aspect of the present invention, the processor-readable software code can be configured to implement a critic function. According to this exemplary embodiment, the critic function may be configured to determine the status of the plan based on a predetermined schedule uniquely associated with that plan);
a domain-specific team builder, executed by the at least one hardware processor, to generate, based on the determination for each of the tasks of the CoBot workflow whether the task is to be performed by the bot or by the human, a team that includes a plurality of bots and at least one human to execute the CoBat workflow (column 5, line 35, as used herein the term "cobot" refers to a software module for performing a particular task. A cobot may be an agent for solving a particular problem, for example. According to an embodiment of the present invention, a cobot may include software, hardware and/or midware. As used herein the term "cogbot" refers to a network of cobots. As described above a cobot may be a software module for performing a particular task or may include software, hardware and/or midware. The terms "plan" and "subplan" are intended to be frames of reference for determining where in the cogbot the particular steps or functions are being performed. Subplans generally will be additional steps or an additional solution needed to complete a plan. A cobot implementing the plan will typically broadcast requests for a cobot to carry out a subplan. The term "plan" is not necessarily intended to refer to the problem that is input into the cogbot, but rather, as a frame of reference for use in connection with the description of a cobot that has been asked to perform a particular task either by direct input, or from a requesting cobot somewhere else in the network. Typically, however, the subplans will be dependent on the plans. This means that, in general, subplans will be used to complete a plan);
an agent discovery analyzer, executed by the at least one hardware processor, to map the at least one of the functional requirement or the non-functional requirement with respect to the CoBot description language of the bots of the team (column 10, line 23, once a plan has been determined to meet a threshold level of utility, the cobot may be configured to report this to the requesting cobot, step 660. The report to the requesting cobot may be made using a particular protocol. This protocol may include a header including an identifier uniquely associated with the requesting cobot and a field including data related to the request and the problem to be solved. Thus, the receiving and accepting cobot may know, based on packets of data received using the protocol, which cobot to report back to. Once the receiving cobot has reported back to the requesting cobot, step 660, the cobot will wait to receive permission to implement the plan from the requesting cobot. As shown in FIG. 6 as decision block 670, if the cobot receives a denial of permission to implement the plan from the requesting cobot, the cobot will determine if there are any more plans left as indicated by decision block 642. If the cobot determines that there are additional plans left, according to an exemplary embodiment of the invention, the value of n may be incremented, step 643, and the next plan may be analyzed to determine whether or not it satisfies the threshold level of utility, decision 640);
an agent prioritizer, executed by the at least one hardware processor, to prioritize, based on the mapping of the at least one of the functional requirement or the non-functional requirement, the bots of the team to identify a bot that is a best match to the at least one of the functional requirement or the non- functional requirement (column 10, line 3, if the cobot determines that the value of the utility function with a particular plan does not meet the predetermined threshold, then the cobot may be configured to determine if there are any more plans as indicated by decision block 642. According to one exemplary embodiment of the invention in which a counter is used, the more plans decision may be based on comparing a value associated with the number of the plan to a number of total plans. If the number associated with the particular plan is equal to the number of total plans, then an indicia of failure may be returned to the requesting cobot or module, step 641. If the cobot determines that there are more plans available at decision block 642, then, according to an exemplary embodiment of the invention, n may be incremented, step 643, and the next plan may be selected 630 and the loop may repeat. This loop will repeat until either there are no more plans or one of the plans meets a threshold level of utility as indicated in decision block 640. As can be seen from FIG. 6, the particular plan need not be the best plan to solve a particular problem, it only need be a satisfactory plan (i.e., it must meet the threshold level of utility);
an agent inter-compatibility inspector, executed by the at least one hardware processor, to analyze, for the bots of the team, compatibility of a bot that has been assigned to perform a task of the CoBot workflow with another bot that has been assigned to perform another task of the CoBot workflow (column 14, line 38, FIG. 11 is an exemplary embodiment of an algorithm that may be performed by a requesting cobot when an indicia of failure is received. As shown in FIG. 11, after receiving an indicia of failure, step 1110, the requesting cobot may be configured to determine if it has received any other reports from other cobots in the network, as indicated by decision block 1120. If no other reports have been transmitted back to the requesting cobot, then the requesting cobot may be configured to broadcast another request to other cobots on the network, step 1130. If there are any other reports, then the requesting cobot may be configured to determine if there are any other cobots on the network that have responded as indicated by decision block 1150. If there are no additional cobots on the network, then the requesting cobot may be configured to report a failure to the cobot that has made the request upon it, step 1140, for example. Alternatively, where the requesting cobot is the first cobot on the network an error message may be returned to, for example, an end user or another computer program that may be utilizing the cobot. If there are additional cobots on the network, the requesting cobot may be configured to monitor the requests that it has made to the other cobots, step 1160). Vane et al teaches monitoring and Cobot however, doesn’t reach explicitly an agent configuration generator, executed by the at least one hardware processor, to configure each the bots to perform the assigned task of the CoBot workflow, Colgate et al teaches (column 5, line 1, The present invention is embodied in a new type of robotic device, called a collaborative robot or "cobot." A cobot makes possible a direct physical collaboration between a person and a computer controlled manipulator. Cobots may take a number of configurations common to conventional robots. In place of the actuators that move robots, however, cobots use variable transmission elements whose transmission ratio is adjustable under computer control by use of small steering motors. Thus, cobots need few, if any, powerful and potentially dangerous actuators. Instead, cobots guide, redirect, or steer motions that originate with the human operator. Virtual surfaces, virtual potential fields, and other guidance schemes may be defined in software and brought into physical effect by the cobot. Thus, both the cobot and the human operator exert forces on a common object, which may be a tool or a payload. The object itself may even be absent, for example, for exercise or therapeutic purposes the cobot may guide human motion itself. A cobot may be designed so that it only responds to the forces exerted by the human operator after filtering or modification by the cobot's software. For example, the cobot may comply fully with the human operator's intended motions in some regions of its workspace, but refuse to pass through some "virtual surfaces" or boundaries defined in software. These virtual surfaces or boundaries might be set up, for example, to guard against collisions. When the cobot is pushed by the operator into contact with a software-defined virtual surface, it is as if a real surface has been contacted--the cobot prevents any motion that would penetrate the boundary and only allows motion tangent to the boundary instead) and further teaches  a CoBot deployer, executed by the at least one hardware processor, to deploy the CoBot that includes the configured bots in an operational environment to perform the CoBot workflow (see abstract, an apparatus and method for direct physical interaction between a person and a general purpose manipulator controlled by a computer. The apparatus, known as a collaborative robot or "cobot," may take a number of configurations common to conventional robots. In place of the actuators that move conventional robots, however, cobots use variable transmission elements whose transmission ratio is adjustable under computer control via small servomotors. Cobots thus need few if any powerful, and potentially dangerous, actuators. Instead, cobots guide, redirect, or steer motions that originate with the person. A method is also disclosed for using the cobot's ability to redirect and steer motion in order to provide physical guidance for the person, and for any payload being moved by the person and the cobot. Virtual surfaces, virtual potential fields, and other guidance schemes may be defined in software and brought into physical effect by the cobot). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate task management and to deliver cobot. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into collaborative cobot as they are flexible, manageable with human interaction, cost-effective and Cobots are safer than industrial robots.

Regarding claims 2-3
Vane et al teaches 
a facade wrapper generator, executed by the at least one hardware processor, to generate a homogeneous wrapper for each interface between the bots and the at least one human of the team to monitor a health of each of the bots (column 5, line 58, FIG. 1 shows a functional block diagram of a cobot according to an exemplary embodiment of the present invention. A cobot 100 may include a value judgment module 110. The value judgment module may be configured to receive requests from other cobots or modules in the network and may be configured to report back to a requesting cobot or module in the network based on a plan that is selected to solve the particular problem associated with the request received at the cobot 100. The value judgment module 110 may be configured to interface with a sensory processing module 120, a model module 130 and a behavior generator module 140. These modules may be configured to perform particular processes and then relay information back to the judgment module 100 as shown in FIG. 1).

Regarding claim 4
Vane et al teaches 
prioritize, based on the mapping of the at least one of the functional requirement or the non-functional requirement, the bots of the team to identify at least one further bot that is a lower match to the at least one of the functional requirement or the non- functional requirement (column 9, line 30, FIGS. 6 and 7 show exemplary flow charts of a process that can be carried out by a cobot according to an exemplary embodiment of the present invention. As shown in FIG. 6, a cobot may receive a request, step 610. After the request has been received, the cobot may determine whether or not to accept the request as indicated in decision block 620. Whether or not the request is accepted may be dependent on whether or not the problem associated with the request is correlated with an applicability function. According to an exemplary embodiment of the invention, a cobot may be configured to match a request solely with the cobot's functionality and for which resources the cobot is configured to plan. Each cobot may further be configured to qualify a request with an applicability function. This applicability function may be configured to integrate sensed information in block 950 of FIG. 9, for example, to determine if the cobot may be used. Applicability functions may be configured to indicate a degree of confidence associated with the cobot's model and a degree of appropriateness based on the request and the problem associated with the request. If the request is not accepted, then the cobot's algorithm may be stopped as shown by termination 650. If the request is accepted, a plan may be selected 630. According to one embodiment, the plans may be listed in a predetermined order and a plan n=0 may be selected. While a type of a counter is used to select particular plans, it should be understood that this is just one way of determining which plans to select to determine if they meet a threshold level of utility for a particular function. For example, according to an exemplary embodiment of the present invention, the plans may be reordered based on previous success in addressing a particular request. Therefore, the list may be configured to be dynamically updated to improve the processing speed of the system. After the plan has been selected, an outcome may be computed, step 632. This outcome may be computed, step 632, based on any function that can asses or weight the result and convert that into a quantity. The particular function that is used in connection with the computation of the outcome step 632 is not critical to the present invention. The cobot may be configured to determine if a utility function is greater than a threshold ("TH") as illustrated by decision block 640.

Regarding claim 5
Colgate et al teaches 
assign, based on a determination that the bat that has been assigned to perform the task of the CoBot workflow is not compatible with the another bot that has been assigned to perform the another task of the CoBot workflow, the at least one further bot that is the lower match to the at least one of the functional requirement or the non-functional requirement to perform the task of the CoBot workflow (see summary of the invention, column 3, line 45, active computer controlled manipulators of this nature are generally known as "haptic interfaces." A haptic interface is a device which allows a human operator to touch, feel, and manipulate a computer simulation (also known as a "virtual environment"), or a remote manipulator. For example, in his dissertation"Virtual Fixtures: Perceptual Overlays Enhance Operator Performance in Telepresence Tasks," L. B. Rosenberg demonstrated that "haptic virtual fixtures," or hard walls that constrain motion to useful directions, can dramatically improve operator performance in teleoperation tasks such as remote peg-in-hole insertion. An example of a haptic interface is the "magic mouse" described by Kelley and Salcudean in their article "On the Development of a Force Feedback Mouse and its Integration Into a Graphical User Interface," International Mechanical Engineering Congress and Exposition, ASME, Chicago, Vol. DSC 55-1, pp. 287-94. This "magic mouse" is a computer interface device that can constrain an operator's hand to useful directions while interacting with a graphical user interface in order to avoid, for example, the cursor slipping off a pull-down menu).



Regarding claim 6
Vane et al teaches 
implement a macro brain to perform a global configuration of all of the bots of the team and implement a macro brain to perform a local configuration of each of the bots of the team (column 4, line 32, according to another embodiment of the invention, accepting the request may include implementing an applicability function to determine if the receiving cobot can solve the discrete problem. Additionally or in the alternative, a step of determining whether a utility function associated with the plan to solve the discrete problem may be based on a confidence score. The method may include determining whether the utility function associated with the discrete problem meets a threshold may include implementing one or more of the following: a critic function, a goal function, and an applicability function. According to yet another embodiment of the present invention, the method may include determining a status of the plan based on a predetermined schedule that is uniquely associated with a particular plan. According to yet another embodiment of the present invention, the method may include using a critic function that is configured to produce an output to be reported to the module that sent the first request. This outputting may be performed when the implementation of the plan is ahead of a predetermined schedule uniquely associated with the plan. The method may also include a step of monitoring the status of the implemented plan based on a schedule associated with the chosen plan) and (column 14, line 28, FIG. 11 is an exemplary embodiment of an algorithm that may be performed by a requesting cobot when an indicia of failure is received. As shown in FIG. 11, after receiving an indicia of failure, step 1110, the requesting cobot may be configured to determine if it has received any other reports from other cobots in the network, as indicated by decision block 1120. If no other reports have been transmitted back to the requesting cobot, then the requesting cobot may be configured to broadcast another request to other cobots on the network, step 1130. If there are any other reports, then the requesting cobot may be configured to determine if there are any other cobots on the network that have responded as indicated by decision block 1150. If there are no additional cobots on the network, then the requesting cobot may be configured to report a failure to the cobot that has made the request upon it, step 1140, for example. Alternatively, where the requesting cobot is the first cobot on the network an error message may be returned to, for example, an end user or another computer program that may be utilizing the cobot. If there are additional cobots on the network, the requesting cobot may be configured to monitor the requests that it has made to the other cobots, step 1160).

Regarding claim 13
Rejection of claim 1 is incorporated and further claim recite similar limitations therefore rejected under same rationale.

Regarding claim 14
Rejection of claim 1 is incorporated and further claim recite similar limitations therefore rejected under same rationale.



Regarding claim 17
Rejection of claims 1 and 16 are incorporated and further claim recite similar limitations therefore rejected under same rationale.

Regarding claim 19
Rejection of claims 1, 16 and 18 are incorporated and further claim recite similar limitations therefore rejected under same rationale.

Regarding claim 20
Rejection of claims 1, 16 and 18 are incorporated and further claim recite similar limitations therefore rejected under same rationale.

Allowable Subject Matter
Claims 7-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
US 6851115 B1 Cheyer et al teaches Software-based Architecture For Communication And Cooperation Among Distributed Electronic Agents
US 10997258 B2 Chen et al teaches Bot Networks
US 20190299411 A1 Kumar et al teaches COLLABORATIVE ROBOT AND A METHOD FOR PROTECTING COLLABORATIVE ROBOT FROM HAZARDOUS EVENTS
US 6990670 B1 Hodjat teaches Interpretation Phase For Adaptive Agent Oriented Software Architecture

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191